Filed 12/31/20 P. v. Walker CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
      Plaintiff and
 Respondent,                                                  A155507

 v.                                                           (Contra Costa County
 TAMMY LOUISE WALKER,                                         Super. Ct. No. 51802115)
      Defendant and
 Appellant.


         Defendant was convicted of a number of charges, including two counts
of driving under the influence of alcohol (DUI) and causing injury within 10
years of another DUI offense, and driving on a suspended license. The jury
also found true great bodily injury enhancements.
         The trial court imposed, but suspended execution of, a six-year prison
sentence and placed defendant on probation subject to a number of terms and
conditions, including that she wear a SCRAM device at all times, enter and
complete a 12-to 18-month alcohol rehabilitation program, waive all credits
for time served prior to sentencing, waive her right to appeal, and waive any
objection to the court’s imposing the maximum, aggravated sentence for her
DUI offenses. The court also made the requisite findings to support the
aggravated term, stating as follows: “I’m going to make the finding that the


                                                               1
aggravated term in this case is the appropriate, and given the seriousness of
the misconduct, the nature of the driving, the devastating nature of the
lifetime injuries sustained by our [Highway Patrol] officer in the case, there
is no question that this, especially given the history of the defendant,
required the aggravated sentence.”
      The court had considerable reservations about placing defendant on
probation and made it clear to her that if she failed, for any reason, to enter
and complete the program, the court would revoke probation and remand her
to state prison:
      “[Court]: . . . So, Miss Walker, you understand that I have a very
      difficult decision in front of me here?

      “[Defendant]: Yes, your Honor.

      “[Court]: And you understand that a big part of that decision depends
      on you, and your willingness and ability to be a successful patient in a
      treatment program on probation?

      “[Defendant]: Yes. [¶] . . . [¶]

      “[Court]: Do you also understand that in the future, if you violate
      probation, you’ll be back here sitting in the courtroom, probably with
      your family members[,] asking me to forgive your relapse, you
      understand that’s a likely scenario?

      “[Defendant]: Yes, I understand.

      “[Court]: And do you understand that if I were to give you a chance,
      that I will absolutely not give you a second chance, no matter how
      slight that relapse may be?

      “[Defendant]: Yes, I understand.

      “[Court]: Okay. So that means if you go and you take some cough
      medication that’s not permitted under this program, and it gives a
      positive read on the SCRAM, you’ll be back here, and you will be

                                         2
      remanded to serve your six-year term. Do you understand it’s the
      slightest violation of any law, including the SCRAM program, including
      the rules of this treatment program?

      “[Defendant]: Yes, I understand.

      “[Court]: Do you think you’re capable of doing that?

      “[Defendant]: Yes, your Honor.”

      “[Court]: . . . So I guess this is the time, Miss Walker, before I do this,
      that I want to make sure that you and I are on the same page, because
      I don’t want there to be any misunderstandings about when you come
      back here. Because you understand [the prosecutor] has said I’m
      making a big mistake by giving you this chance.

      “He has said that I–I’m making a mistake, and he thinks that the
      mistake is going to show itself by you hurting someone. He might be
      right in this sense. I don’t think you will hurt someone, but I think he
      might be right that you might not ready to do this, and you might be
      required to do state prison time in the sense that you’re not going to
      take this program seriously, which will show itself to me by you not
      paying attention, or worse, by taking medications or alcohol. Do you
      understand what I’m saying?

      “[Defendant]: Yes.

      “[Court]: If you come back here and we find that there’s some kind of
      violations with the program rules, or you’ve consumed alcohol, no
      matter how traumatic your excuse is, you understand this sentence will
      be imposed?

      “[Defendant]: Yes.”

      Within weeks, the prosecution filed a petition to revoke defendant’s
probation, alleging she had “not been accepted into the [rehabilitation]
program.” Following a contested hearing, the court revoked and terminated
probation and remanded defendant to serve her six-year prison sentence.


                                        3
      Defendant challenges the revocation of her probation and also
challenges the fines and fees imposed for several reasons, including on the
basis of People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas). We affirm
the revocation of probation and execution of the suspended sentence. As to
two of the fines, we reverse and remand for the trial court to identify their
statutory basis; we otherwise also affirm the fines and fees.
Revocation of Probation
      A decision to revoke probation involves two components: (1) a
retrospective factual question whether the probationer has violated a
condition of probation, and (2) a discretionary determination by the court
whether the violation warrants revocation of probation and sentencing to
prison. (Black v. Romano (1985) 471 U.S. 606, 611.) The court has discretion
to revoke, modify, or continue probation as originally set, depending upon its
analysis of the circumstances before it. (People v. Hawthorne (1991)
226 Cal.App.3d 789, 792; Pen. Code, § 1203.2, subd. (b)(1).)
      The facts supporting a revocation of probation need only be proven by a
preponderance of the evidence. (People v. Rodriguez (1990) 51 Cal.3d 437,
439 (Rodriguez).) But the evidence must support a conclusion the
probationer willfully violated the terms and conditions of probation. (People
v. Cervantes (2009) 175 Cal.App.4th 291, 295 (Cervantes).)
      A willful violation requires “ ‘simply a purpose or willingness to commit
the act . . . ,’ without regard to motive, intent to injure, or knowledge of the
act’s prohibited character. [Citation.] The terms imply that the person
knows what he is doing, intends to do what he is doing, and is a free agent.
[Citation.] Stated another way, the term ‘willful’ requires only that the
prohibited act occur intentionally.” (In re Jerry R. (1994) 29 Cal.App.4th
1432, 1438.) “Where a probationer is unable to comply with a probation


                                         4
condition because of circumstances beyond his or her control and defendant’s
conduct was not contumacious, revoking probation and imposing a prison
term are reversible error.” (Cervantes, supra, 175 Cal.App.4th at p. 295, id.,
at pp. 293, 295 [while in custody of immigration authorities probationer did
not willfully fail to attend hearing]; accord People v. Zaring (1992)
8 Cal.App.4th 362, 379 [probationer’s late court appearance due to
unforeseen circumstances was not willful].)
      We review a factual finding that the defendant violated his or her
probation for substantial evidence. Under this standard, we determine only
whether, in view of the entire record, there is substantial evidence,
contradicted or uncontradicted, to support the trial court’s decision. (People
v. Kurey (2001) 88 Cal.App.4th 840, 848–849.) To be “ ‘substantial,’ ”
evidence must be “ ‘of ponderable legal significance[,] reasonable in nature,
credible, and of solid value.’ ” (People v. Johnson (1980) 26 Cal.3d 557, 576;
People v. Cole (1994) 23 Cal.App.4th 1672, 1678.) We give great deference to
the trial court and resolve all inferences and intendments in favor of the
judgment. (Kurey, at pp. 848–849.)
      Once the trial court has found a violation of probation it must “decide
whether under all of the circumstances the violation of probation warrants
revocation.” (People v. Avery (1986) 179 Cal.App.3d 1198, 1204.) On this
second step the trial court is vested with broad discretion (People v. Jones
(1990) 224 Cal.App.3d 1309, 1315), and its decision is reviewed only for abuse
of that discretion. (Rodriguez, supra, 51 Cal.3d at p. 442.) “ ‘[O]nly in a very
extreme case should an appellate court interfere with the discretion of the
trial court in the matter of denying or revoking probation. . . .’ ” (Id. at
p. 443.)




                                         5
      At the revocation hearing, Belinda Thomas, a co-founder and the CEO
of the REACH program, testified in pertinent part as follows: She personally
conducts many of the screening interviews for women who are slated to go
into the program. As part of that process, she looks for “certain warning
signs” that indicate an individual may not be “the right fit for the program.”
“I look for attitude. Resistance. If they can follow instructions appropriately.
Those are the bigger things. And we also look for faithfulness in people
coming to class on time.”
      Thomas had met defendant prior to sentencing while defendant was
attending in-jail classes, and during that time “she was pretty faithful to the
class, and we got to know [defendant] pretty well . . . most of the times she
was pretty faithful. . . .” “Out of four times a month, she might come three or
two. . . . So she was not every Thursday, but she was one of the regulars.”
      After sentencing, Thomas conducted the formal intake interview
necessary for defendant to move from the jail to the program. “[T]he
screening was to make sure she got all her paperwork that she needed to
start Ujima West right away, which is the rehab program.” Thomas brought
the paperwork with her to the jail. As she started to go over it with
defendant, “she, you know, got hostile and said, what do you mean, this is the
paperwork? I thought I was going to REACH. I’m not going. I didn’t know I
was going to be going to no rehab.” Thomas explained that was what the
court required, to make sure defendant remained sober for “this whole year.”
At this point, defendant “became very sluggish and labile.” Thomas then
turned to assist another inmate and left defendant to start “filling out [the]
paperwork.”
      Thomas also told defendant she would need to call the “access line” to
“screen for . . . Ujima West.” Defendant responded that she had already


                                       6
called the access line and “they didn’t even do nothing for me. They had me
calling all these–so she was mainly argumentative, and didn’t want to do the
access line. But I explained to her the necessity of it.”
      After about a half hour, defendant told Thomas she had not completed
the paperwork. Thomas said that was fine, but defendant needed to at least
call the access line. At this point, defendant said she didn’t know any of the
phone numbers.
      Thomas, by this time, was concerned about “all the excuses that
[defendant] came up with [¶] . . . [¶] the resistance.” And compared with
other screening interviews Thomas had conducted, she found defendant to be
“[e]xtremely uncooperative.” Defendant did not even “pretend that she really
wanted to be with us.”
      Thomas therefore left the jail with considerable doubt as to whether
defendant would be admitted into the program. But both Thomas and the
board of directors of the program deferred judgment, since defendant had the
remainder of the day (a Friday) and the weekend to complete the paperwork,
call the access line and then get in touch with the program.
      However, there was no call. Accordingly, the board made the decision
to reject defendant. “[O]nce she never called on Monday, the board said, no
. . . if she’s resisting now, it would be too hard. . . .”
      Defendant also testified at the hearing. She denied being resistant to
Thomas’s instructions, pointing out the paperwork consisted of six pages
printed on both sides. She made a number of calls to the access line, and
within several days of the intake interview had gotten the required TB test
paperwork in order. Acknowledging that her daughter had indicated a lack
of support for her entering the rehabilitation program, defendant stated the
program physician had asked defendant how she felt. “So I said, well, since


                                           7
it’s a court order, then let’s go ahead with it, and I felt no way otherwise.”
Defendant did not believe anything had gone “wrong” at the intake session.
         Following testimony, the prosecutor and defense counsel argued to the
court.
         The prosecutor asserted there was ample evidence defendant had not
entered the program as required and the court should credit Thomas’s
opinion that defendant had demonstrated she was not serious about sobriety
and recovery and not ready for the rigors of the recovery program.
         Defense counsel argued there had been a “misunderstanding” about,
and not a violation of, probation and defendant had not had sufficient time to
complete the paperwork. Counsel urged the court not to view defendant’s
“giv[ing] Miss Thomas attitude” as “conclusive proof” defendant was not
receptive to treatment, asserting there could have been “a number of other
explanations” as to “why the two women clearly were not seeing eye-to-eye on
that day.” On inquiry by the court, defense counsel acknowledged defendant
never completed the paperwork required to enter the program. Nor did
counsel dispute that defendant could have taken steps to do so.
         The court commenced its oral ruling by stating it had been “a very
difficult decision . . . to avert doing what I think the law required me to do,
which was impose a state prison sentence given the seriousness of the
defendant’s conduct.” After investigation and discussion with the directors of
two rehabilitation programs, the court had selected REACH, which oversees
a number of programs, including the Ujima rehabilitation program.
         The court found the defendant’s “paperwork argument” “just one
measure of the failure of the defendant to fulfill the suspended sentence
condition.” Even before the screening interview, “the defendant had backed
off. Her attendance had changed, an[d] she was not attending every


                                         8
Thursday.” Then Thomas observed “the behavior of defendant was not a
normal demeanor.” “She noticed that the defendant became hostile to the
paperwork, and was sluggish and labile, dismissive and argumentative.
None of these are positive factors.” And had defendant displayed these
behaviors at the time of sentencing, the court would not have discussed
probation and would “have simply imposed the aggravated term of six years
and there would have been no further discussion about it.” The court also
reemphasized the justifications for the aggravated sentence.
      The court then noted there were several ways of looking at what had
transpired. One, that admission into the program was a condition precedent
to probation, which failed to occur. Two, that failure to enter the program
was a violation of the terms and conditions of probation. And three, that the
basis for defendant’s agreement to probation and suspended execution of
sentence was entry into the program. The court went on to state it made no
difference how one looked at the case, however, as the result would be the
same—the court would impose the aggravated, six-year prison term.
      Defendant complains the trial court did not make an express finding
that she “willfully” violated probation. However, defendant never requested
an express finding; nor is such an express finding statutorily required. (See
Thompson v. Asimos (2016) 6 Cal.App.5th 970, 981 [“ ‘[u]nder the doctrine of
implied findings, the reviewing court must infer, following a bench trial, that
the trial court impliedly made every factual finding necessary to support its
decision’ ”]; Finney v. Gomez (2003) 111 Cal.App.4th 527, 545 [“reviewing
court will infer all findings necessary to support the [ruling] and then
examine the record to see if the findings are based on substantial evidence”].)
      Defendant next maintains there is no evidence she “willfully” violated
her probation. She claims it was the rehabilitation program “not [defendant],


                                       9
who decided [defendant] was not ‘a good fit’ for its program.” In other words,
defendant asserts it was the rehabilitation program’s fault, not hers, that she
failed to enter the program.
      However, as we have recited in detail, the program’s decision to reject
defendant was precipitated by, and a consequence of, defendant’s conduct.
Not only did defendant’s “hostile” and “argumentative” conduct at the Friday
intake session cause Thomas and the board of directors grave concern about
defendant’s willingness and ability to commit to overcoming her alcohol
addiction, but when, even in the face of this “resistance,” defendant was given
the opportunity to complete the intake process over the weekend and call in
to the program on Monday, she failed to do so, resulting in the decision to not
accept her. In short, defendant, not the program, was responsible for her
failure to comply with the pivotal condition of her probation, to enter and
complete the rehabilitation program.
      Generally speaking, “[w]illfully implies no evil intent; ‘ “it implies that
the person knows what he is doing, intends to do what he is doing and is a
free agent.” ’ ” (People v. Bell (1996) 45 Cal.App.4th 1030, 1043, abrogated on
another ground in People v. Athar (2002) 105 Cal.App.4th 479, 488.) In
statutory language, “willfully” generally “defines a general criminal intent,
absent other statutory language that requires ‘an intent to do a further act or
achieve a future consequence.’ ” (People v. Atkins (2001) 25 Cal.4th 76, 85.)
      There is no suggestion in the record that defendant was either unaware
of her own actions or that she was prevented by some unforeseen
circumstance from completing the intake process required to transition into
the rehabilitation program. Accordingly, this case is not like the immigration
detention and deportation cases on which defendant relies. (Cervantes,




                                       10
supra, 175 Cal.App.4th at p. 295–297; People v. Galvan (2007)
155 Cal.App.4th 978, 983–984.)
      Defendant lastly maintains the trial court erred in imposing the
suspended six-year prison sentence. She bases this claim on the trial court’s
musing that there were three different ways one could view the situation.
Defendant asserts it was error for the court to impose the sentence “without
deciding which one was correct.”
      To begin with, the trial court mused that these were only “possible
argument[s]” the parties might have advanced. (Italics added.) Two of these
were either suggested or expressly advocated by the prosecution. Only the
third—that admission into the rehabilitation program was the basis for
defendant’s agreement to probation—might have been advanced by the
defendant. Further, as to the latter argument, defendant never made the
factual claim that she agreed to probation, rather than proceeding with
immediate execution of the six-year prison sentence, only because she
assumed she would be admitted into the rehabilitation program. She
therefore has waived any such claim on appeal. (See Sea & Sage Audubon
Society, Inc. v. Planning Com. (1983) 34 Cal.3d 412, 417 [issues not raised in
the trial court, which do not present a purely legal question on undisputed
facts, cannot be raised for the first time on appeal]; Royster v. Montanez
(1982) 134 Cal.App.3d 362, 367 [factual issues not presented to the trial court
are generally waived on appeal].) Indeed, what the record makes clear is that
defense counsel and the trial court made an exceptional effort to avoid what
the court had already made clear was going to be an aggravated six-year
prison term. Thus, as the trial court additionally pointed out, whichever way
the case was argued, the result was going to be the same—because the court




                                      11
had suspended execution of sentence (and not imposition of sentence), once
probation was off the table, defendant was going to serve the six-year term.
      Defendant also appears to be claiming the court, after finding a
probation violation, failed to exercise its discretion to decide whether to
reinstate probation, modify probation, or execute the sentence. The record
leaves no doubt, however, as to why the court chose not to reinstate
probation. And on this record, the court certainly acted within its discretion
in executing on the suspended sentence.
Failure to Identify Statutory Basis of Fine and Fee
      The trial court imposed a $1,749 fine without specifying the statutory
basis for it, in contrast to other fines and fees, which were identified by
description or statutory reference.
      The Attorney General contends the only fair reading of the record is
that this fine was required by Vehicle Code section 23560 which provides, in
pertinent part: “If a person is convicted of a violation of Section 23153 and
the offense occurred within 10 years of a separate violation of Section 23103
. . . that person shall be punished by imprisonment . . . and by a fine of not
less than three hundred ninety dollars ($390) nor more than five thousand
dollars ($5,000).” (Veh. Code, § 23560.)
      While we agree the $1,749 fine is very likely the statutory fine required
under Vehicle Code section 23560, we also agree with defendant the law
requires the court to specify the statutory basis for any fine or fee and the
abstract of judgment to likewise identify the basis for the fine or fee.
      In People v. Hartley (2016) 248 Cal.App.4th 620, 636–637 (Hartley), for
example, the trial court imposed a number of fines and fees, all of which were
statutorily identified except a $100 fine. The court reversed and remanded
for the trial court to identify the statutory basis for the fine.


                                         12
Citing to People v. High (2004) 119 Cal.App.4th 1192, 1200 (High), the
Hartley court explained, “ ‘[a]lthough . . . a detailed recitation of all the fees,
fines and penalties on the record may be tedious, California law does not
authorize shortcuts. All fines and fees must be set forth in the abstract of
judgment.’ Moreover, ‘[a] detailed description of the amount of and statutory
basis for the fines and penalty assessments imposed would help the parties
and the court avoid errors in this area.’ (People v. Hamed (2013)
221 Cal.App.4th 928, 939 . . . (Hamed).) [¶] . . . Hamed recognized several
ways for a trial court to perform this duty. ‘A trial court could recite the
amount and statutory basis for any base fine and the amounts and statutory
bases for any penalty assessments on the record, as High suggests should be
done. (High, supra, 119 Cal.App.4th at p. 1200.) Or, in cases where the
amounts and statutory bases for the penalty assessments have been set forth
in a probation report, a sentencing memorandum, or some other writing, the
court could state the amount and statutory basis for the base fine and make a
shorthand reference in its oral pronouncement to “penalty assessments as set
forth in the” probation report, memorandum, or writing as authorized in
(People v. Sharret (2011) 191 Cal.App.4th 859 . . . [(Sharret)] and People v.
Voit (2011) 200 Cal.App.4th 1353 . . .).’ ” (Hartley, supra, 248 Cal.App.4th at
pp. 636–637, quoting Hamed, at pp. 939–940.)
      Further, “[a]ll fines and fees must be set forth in the abstract of
judgment. [Citations.] The abstract of judgment form . . . provides a number
of lines for ‘other’ financial obligations in addition to those delineated with
statutory references on the preprinted form. If the abstract does not specify
the amount of each fine, the Department of Corrections cannot fulfill its
statutory duty to collect and forward deductions from prisoner wages to the
appropriate agency. [Citation.] At a minimum, the inclusion of all fines and


                                         13
fees in the abstract may assist state and local agencies in their collection
efforts. (Pen. Code, § 1205, subd. (c).) Thus, even where the Department of
Corrections has no statutory obligation to collect a particular fee, . . . the fee
must be included in the abstract of judgment.” (High, supra, 119 Cal.App.4th
at p. 1200.) In Sharret, the Court of Appeal recognized that “trial courts
frequently orally impose the penalties and surcharge . . . by a shorthand
reference to ‘penalty assessments.’ The responsibility then falls to the trial
court clerk to specify the penalties and surcharge in appropriate amounts in
the minutes and, more importantly, the abstract of judgment.” (Sharret,
supra, 191 Cal.App.4th at p. 864.)
      Defendant also complains the trial court did not recite the statutory
basis for the $176 probation report fee. There is no doubt this is a probation
report fee authorized by Penal Code section 1203.1b, as the court orally
stated, and the court minutes describe it as “Prob. Report Fee $ 176.”
However, for the reasons stated above, on remand, the court’s minutes should
also specify the statutory basis for this fee, and the abstract of judgment
should be corrected as necessary.
Ability to Pay Hearing
      Defendant lastly maintains the trial court erred in failing to conduct a
“Dueñas” hearing on her ability to pay before imposing certain fines.
      The Attorney General maintains defendant waived this issue given the
following colloquy with the court at the time the court imposed, but
suspended execution of, sentence:
      “[Court:] CCA fee of $90, and COA fee of $120, $176 probation report,
      and I think that sums it up.

      “Do you have any questions, Miss Walker?

      “[Defendant]: How does this work out if I don’t have money right now?

                                        14
      “[Court]: As far as the fines are concerned, I think your question is
      going to the fines that I’ve just now imposed?

      “[Defendant]: Yes, sir.

      “[Court]: If you don’t have an ability to pay those fines, I believe all you
      have to do is go to Alliance One, and they make a payment schedule,
      which does take into account what you can pay. And I think, you know,
      is zero, if that’s all you can afford to pay. So you’ve got to make those
      arrangements with them directly.

      “I think for $90, and the $120 fine, those are subject to the discretion of
      the Court. And if you’re saying you have no money, perhaps we can
      waive that now, instead of setting a hearing. Those two, I think, are
      discretionary.

      “So, Aletha, you can strike that $120 fine. And we’ll strike those.

      “All right. I think that concludes it. If you have any further questions,
      Miss Walker, let me know.”

      Defendant does not take issue with the $176 probation report fee on
ability to pay grounds—understandably since the statute requires probation
to make that determination in the first instance. (Pen. Code, § 1203.1b, subd.
(a).) She does, however, take issue with the $300 restitution fine and $300
probation revocation fine the court subsequently imposed.
      Even assuming defendant did not waive her Dueñas claim as to these
two fines since she was sentenced prior to Dueñas, the case is
distinguishable.
      In Dueñas, the defendant was a chronically-ill, unemployed homeless
woman with cerebral palsy and a limited education who supported her two
children through public aid. (Dueñas, supra, 30 Cal.App.5th at pp. 1160–
1161.) She had lost her driver’s license because of her inability to pay her
juvenile citations and then had acquired three misdemeanor convictions for

                                       15
driving without a license because the accumulating fines and fees prevented
her from clearing the citations and recovering her license. (Id. at p. 1161.)
She thus experienced a series of “cascading consequences” because of “a
series of criminal proceedings driven by, and contributing to, [her] poverty,”
and she had already been ordered to pay the charges by the end of her
probation period. (Id. at pp. 1160, 1163–1164.) The Court of Appeal reversed
the challenged assessments, holding “the assessment provisions of
Government Code section 70373 and Penal Code section 1465.8, if imposed
without a determination that the defendant is able to pay, are . . .
fundamentally unfair [and] imposing these assessments upon indigent
defendants without a determination that they have the present ability to pay
violates due process. . . .” (Dueñas, at p. 1168.) It ordered the trial court to
stay the restitution fine “unless and until the People prove that [the
defendant] has the present ability to pay it.” (Id. at pp. 1172–1173.)
      Here, defendant has not suffered a series of “cascading consequences”
because of a “series of criminal proceedings” which have resulted in her
inability to pay the two $300 fines. (See People v. Lowery (2020)
43 Cal.App.5th 1046, 1056 [“unique concerns addressed in Dueñas” were
“lacking;” “Nothing establishes or even reasonably suggests that appellants
face ongoing unintended punitive consequences.”].) Furthermore, she has
been sentenced to a lengthy prison term. And while at the time of
sentencing, she may have had an inability to pay, nothing in the record
indicates she will be ineligible for or unable to perform prison work
assignments. One can therefore reasonably infer that an amount sufficient to
cover the $600 in fines will be deducted from her prison wages over the
course of her time there. (See People v. Aviles (2019) 39 Cal.App.5th 1055,
1076 [court “can infer defendant . . . has the ability to pay the fines and fees


                                        16
imposed upon him from probable future wages, including prison wages”];
People v. Johnson (2019) 35 Cal.App.5th 134, 139–140 [any Dueñas error was
harmless given long prison term and no evidence of inability to work]; see
also People v. Adams (2020) 44 Cal.App.5th 828, 832 [unlike in Dueñas,
defendant made no showing of “compelling and extraordinary reasons”
pursuant to which trial court has discretion to waive restitution fine under
Pen. Code, § 1202.4, subd. (c)].)1
                                DISPOSITION
      The trial court is directed to identify the amounts and statutory bases
of the fines, fees, and penalty assessments imposed, in a manner consistent
with this opinion, and the abstract of judgment is to be amended or corrected
as necessary. In all other respects, the judgment is AFFIRMED.




      1 We therefore need not, and do not, weigh in on the correctness of
Dueñas’s reasoning, an issue on which the Supreme Court has granted
review. (People v. Hicks (2019) 40 Cal.App.5th 320, rev. granted Nov. 26,
2019, S258946; People v. Kopp (2019) 38 Cal.App.5th 47, rev. granted Nov.
13, 2019, S257844.)

                                      17
                                 _________________________
                                 Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Margulies, J.




A155507, People v. Walker

                            18